Citation Nr: 0125985	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred January 1, 2000.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 determination by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center in Oklahoma City, 
Oklahoma, which denied entitlement to payment or 
reimbursement for private medical services rendered to the 
veteran at Jackson County Memorial Hospital on January 1, 
2000.

A videoconference before a member of the Board was scheduled 
for October 2001, however, the veteran withdrew his request 
and the videoconference was canceled.


FINDINGS OF FACT

1.  On January 1, 2000, the veteran was treated at the 
Jackson County Memorial Hospital in Altus, Oklahoma, for 
injuries sustained following a fall.

2.  At the time of the January 2000 treatment, service 
connection was in effect for the following disabilities: 
osteomyelitis of the left shoulder, postoperative fusion, 
with residual limitation of motion and pain, rated as 60 
percent disabling; left kidney calculus, rated as 10 percent 
disabling; left rib pain, rated as 10 percent disabling; and 
mood disorder with major depressive-like episodes, rated as 
70 percent disabling.

3.  The veteran has been awarded a total rating based on 
individual unemployability and was granted basic eligibility 
to Dependents' Educational Assistance under 38 U.S.C. chapter 
35.  

4.  The veteran had reasonable grounds for believing his 
injuries represented an emergency and further delay of 
medical treatment would be hazardous to his health.  

5.  VA facilities were not feasibly available and an attempt 
to use them beforehand would not have been reasonable.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the costs of unauthorized medical expenses for private 
medical care rendered on January 1, 2000, have been met.  38 
U.S.C.A. §§ 1703, 1728, 5107 (West 1991 & Supp. 2000); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 17.52, 17.54, 
17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that the VA 
should pay for the costs of medical care he received at a 
private medical facility on January 1, 2000, for injuries 
sustained following a fall on December 26.  

A review of the evidence of record, and the veteran's 
contentions, reveals that on December 26, 1999, the veteran 
injured himself when he fell.  In his VA Form 9 dated August 
2000, the veteran indicates that in the following days, he 
tried to take care of himself by using icepacks and 
immobilizing himself.  The veteran maintains that he due to 
his injuries involving the left chest area he was unable to 
drive himself from his home in Altus, Oklahoma to a VA 
facility in Oklahoma City (160 miles), and that there was no 
one available to drive him.  He also maintains that the VA 
outpatient clinic which was 50 miles away was closed on 
Saturdays (January 1) and it did not take walk-ins when they 
were open.  The veteran states that he repeatedly called the 
Oklahoma City VAMC between December 26 and January 1 asking 
permission to be treated locally, but was told to drive to 
Oklahoma City despite his contentions that he was too injured 
to drive.  Therefore, the veteran at first tried treating the 
injuries himself as aforesaid.  On January 1, 2000 his 
condition worsened.  He was in pain  and needed immediate 
relief.  He was very concerned because the injuries were in 
the area of some service connected impairments.  Therefore, 
he went to Jackson County Hospital to seek treatment for his 
injuries.  The veteran asserts that he acted reasonably in 
doing what he did and that the VA should pay for the 
treatment received on January 1, 2000.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  With regard to the current 
appeal, the Board finds that while the new law and 
accompanying regulations were enacted during the pendency of 
this appeal, there is no prejudice to the appellant in 
proceeding with this appeal, as the appellant has been fully 
informed as to laws and regulations governing his claim, and, 
more importantly, the Board is allowing his claim as set 
forth below.

The law provides, in pertinent part, that when VA facilities 
are not capable of furnishing the care or services required, 
the Secretary, as authorized under 38 U.S.C.A. § 1710, may 
contract with non-VA facilities in order to furnish hospital 
care for the following:  for a veteran for the treatment of a 
service-connected disability; for a disability for which a 
veteran was discharged or released from the active military, 
naval, or air service; for a disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability; and for medical emergencies that pose a 
threat to the life or health of a veteran who is receiving 
medical services in a VA facility or nursing home care under 
section 1720.  38 U.S.C.A. §§ 1703(a), 1728(a); 38 C.F.R. § 
17.52(a)(1).  The admission of a veteran to a non-VA hospital 
at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54.   

Moreover, in the case of veterans who are entitled to VA care 
but are forced to obtain treatment at a non-VA facility, the 
Secretary may, under certain circumstances, reimburse 
veterans for the reasonable value of such care or services 
for which such veterans have made payment.  38 U.S.C.A. 
§ 1728(a).  However, such reimbursement is only available 
where:  (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof for an adjudicated service-
connected disability, for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, for any disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability, or for any illness or injury in the 
case of a veteran who is participating in a rehabilitation 
program under Chapter 31 of Title 38, United States Code and 
who meets other criteria; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The United States Court of Appeals for Veterans Claims ("the 
Court") has held that all three of the foregoing statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 542 (1997).

The veteran has total disability permanent in nature 
according to the RO's rating decision in May 1999.  Besides, 
his injury was in the area of the service connected 
disability of the left shoulder and ribs and could very well 
be affecting those service connected disabilities.  

The next question is whether the treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  The originating agency denied 
the veteran's claim on the ground that his treatment did not 
constitute a medical emergency under VA law and regulations.  
Apparently, a deciding factor was that the veteran had waited 
six days following the fall before seeking treatment.  The 
veteran, however, states that his condition worsened, that is 
deteriorated on January 1.  He had obviously greater pain on 
January 1 and believed his injuries may be far more serious 
than he first thought.  In any event, the Board recognizes 
that pain alone may be intractable and drive a person to seek 
professional care immediately.  Now, the Board believes no 
physician is going to prescribe serious pain medication 
without an examination.  January 1 was not only new years 
day, but a Saturday.  As it is, the private hospital did 
provide him with a morphine tablet so that the examining 
physician apparently recognized the veteran's pain as valid.  
In essence, the Board is of the opinion that the veteran, in 
apparent pain, had reasonable basis for perceiving his 
injuries had worsened requiring immediate treatment on 
January 1.  Pain itself can be such that immediate relief is 
necessary.  To the veteran, an emergency existed.  

Based on the evidence and statements from the veteran, 
particularly his substantive appeal, the Board finds that the 
veteran was reasonable in believing that the injuries he 
sustained necessitated emergency care due to the fact that 
they had grown in severity since he was injured on December 
26, 1999.  Any longer delay in treatment may have been 
hazardous to the veteran's well being.  38 U.S.C.A. § 
1728(a)(1); 38 C.F.R. § 17.120(b).

Finally, in reviewing whether VA or other Federal facilities 
were feasibly available at the time of the January 1, 2000 
treatment, the Board acknowledges the veteran's contentions 
that the closest VA facilities were 50 and  160 miles away.  
The outpatient clinic was closed.  Were federal facilities 
"feasibly available?"  Factors to be considered are the 
urgency of the veteran's medical condition, the relative 
distance of travel, and the nature of treatment required.  
38 C.F.R. § 17.53.  In the present case, the veteran 's pain 
had increased.  He was now genuinely concerned that his 
service connected disabilities had sustained greater injury.  
Because of the increased pain alone, the medical care he 
received on January 1, 2000 could not be delayed further.  
The Board finds that a VA facility was not feasibly available 
to the veteran for treatment.  38 U.S.C. § 1728(a)(3); 38 
C.F.R. § 17.120(c).


In short, the Board finds that because the evidence does 
indicate that the treatment rendered by the Jackson County 
Memorial Hospital was for a medical emergency, and that VA 
facilities were unavailable, the criteria for entitlement to 
reimbursement for the cost of unauthorized private medical 
services furnished to the veteran on January 1, 2000, have 
been met.  38 U.S.C.A. §§ 1703, 1728; 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159); 38 C.F.R. § 17.120; Zimick, supra.  The benefit 
sought is available under the circumstances of the veteran's 
claim, and the claim is granted.



ORDER

The criteria for entitlement to payment or reimbursement for 
the costs of unauthorized medical expenses for private 
medical care rendered on January 1, 2000, have been met, and 
the claim is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

